Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 13 April 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis





Washington 13 April 1823.


Your brother my Dear Charles is much better and his arm doing well though it will probably be a long time before it will be of any use to him. He is entirely without fever and his health in consequence of leaving off tobacco in all its forms is better than it has been a long time. Both his Surgeons have agreed that he is undermining and destroying his Constition which cannot support any powerful and active stimulant which would inevitably shorten his days.—This is advice for both you and John, and I leave you to make the most of it—
Miss Selden came the other day to take leave of us she is going to Norfolk to pass the Summer—The Cottringers  are all in Town and Mrs. Moore has got a Son—
Miss C Thompson came yesterday to invite Mary to be bridemaid as she is to be married on the 22 instt—The Wedding was to have been quite private but as there are six groomsmen and bridemaids I presume it is to be a gay one—Of this however I will tell you when the time comes. Mary Miss  Kerr Miss Feil Miss  E Monro Miss Pleasanton and Miss L  Thompson are to exhibit on this occasion and I have only heard three of the Gentlemen named Col Henderson Major Dix and Mr D’ Espinville who has become quite a finished Buck since Laborie went away—
Every thing here goes on quietly and there is nothing stirring to make a subject for writing—Your Uncle and Aunt Smith have just removed to the neighbourhood of Mrs. Decatur’s House in the Square which is taken by Baron Hayle who is expected every hour if not already arrived—
Your Uncle Tom intends to visit you this Summer at the North and your father and myself still hope to leave this City sometime in July—George will by that time be able to go on and begin his Law reading with Mr Webster who says he is a hard Master—
Remember me to John and never doubt the affection of your Mother.

L. C. Adams.




